Case: 1:18-cv-00107-MWM-SKB Doc #: 89 Filed: 06/26/20 Page: 1 of 2 PAGEID #: 868

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MELISSA GILVIN, e¢ al., : Case No. 1:18-cv-107
Plaintiffs, Judge Matthew W. McFarland
Vv.

FCA USA, LLC., et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 77)

 

This case is before the Court on Defendant FCA US, LLC’s (“FCA”) objection
(Doc. 78) to Magistrate Judge Stephanie K. Bowman’s report and recommendation (Doc.
77). The Magistrate Judge recommends that FCA’s motion for summary judgment
(Doc. 47), filed on July 31, 2019, should be denied. FCA filed objections (Doc. 78) and
Defendant Impartial Services Group a/k/a Stericycle Expert Solutions (“ISG”) filed a
limited objection, which: (1) incorporates by reference each of the arguments in FCA’s
motion for summary judgment (Doc. 47) and FCA’s objections (Doc. 78); and (2)
clarifies, “in an abundance of caution,” that arguments raised in ISG’s separate motion
for summary judgement (Doc. 71) were not addressed by the Magistrate Judge’s Report
and Recommendation. (Doc. 81.) Plaintiff filed a response (Doc. 82), making this
matter now ripe for the Court’s review.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has made a

de novo review of the record in this case. Upon said review, the Court finds that FCA’s
Case: 1:18-cv-00107-MWM-SKB Doc #: 89 Filed: 06/26/20 Page: 2 of 2 PAGEID #: 869

objections are not well-taken. Accordingly, FCA’s objections (Doc. 78), as well as the
incorporated arguments in ISG’s limited objection (Doc. 81), are hereby OVERRULED.
The Court ADOPTS the report and recommendation (Doc. 77) in its entirety and, thus,
FCA’s motion for summary judgment (Doc. 47) is DENIED. To the extent that ISG’s
limited objection (Doc. 81) mentions its own motion for summary judgment, the Court
notes that ISG’s motion for summary judgment (Doc. 71) remains pending before the
Court.
IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

By: _ /s/ Matthew W. McFarland
JUDGE MATTHEW W. McFARLAND

 
